                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARENCE A. BENDER,                        :
         Petitioner                        :
                                           :               No. 1:19-cv-60
             v.                            :
                                           :               (Judge Kane)
THOMAS MCGINLEY, et al.,                   :
         Respondents                       :

                                       ORDER

     AND NOW, on this 17th day of July 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254
        (Doc. No. 1) is DENIED;

     2. A certificate of appealability SHALL NOT ISSUE; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
